DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 40-47 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Claim Interpretation

The Examiner notes the inclusion of the transitional phrase “consisting
essentially of into Claim 40.  Absent a clear indication in the Specification or claims
what the basic and novel characteristics of the inventions are, the Examiner has
construed the limitation as “comprising”, consistent with the MPEP at 2111.03, III.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-47 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 40 now recites, “a labeling sub-step of adding a labeling reagent to the isolated product in the liquid phase in the container, thereby obtaining a labeled product which contains a labeled substance of the sugar chain, such that the container contains at least the labeled product and the glycoprotein captured by the solid phase”.  It is unclear if the isolated product and labeled product are the same compound, if the labeled product and labeled substance of the sugar chain are the same thing or not, or if the labeled substance of the sugar chain has other components.  For purposes of examination the Examiner has interpreted the claim as the isolated product as being a sugar chain and the labeled product being a labeled sugar chain.  Claims 41-47 are rejected as being dependent upon rejected Claim 40.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-42 and 44-47 are rejected under 35 U.S.C. § 103 as being
unpatentable over Tayi et al. (06/22/2015), of record, in view of Abe et al.
(US 2011/0046364 A1), as evidenced by Kannicht (2008), and Magnelli et al. (US
2015/0346194 A1), all of record.

Tayi et al. teaches a method for preparing a labeled glycoprotein sugar chain
from an antibody (glycoprotein), comprising:
adding 50-100 µg of an antibody (sample containing unpurified glycoprotein in
cell culture supernatant, see Pg. 2, Column 2, Lines1-4) solution (Pg. 3, Procedure, Line
8) to a solid-phase (mini protein-A or protein-G column) in a container.






The reference further teaches adding a sugar chain-releasing enzyme (PNGase F) to the solid phase in the container, under heating conditions and in an open system (only bottom of column plugged) to separate the sugar chain from the solid phase bound glycoprotein and then adding a labeling reagent (2-aminobenzamide/2- AB, a protic/aprotic solvent [acetic acid and DMSO, which has a boiling point higher than the acetic acid] and the reducing agent sodium cyanoborohydride/NaBHaCN) to the isolated product in an eluted liquid phase.  Thereby obtaining a labeled sugar chain (Pg. 2, Figure 1 and Column 2, 2-AB labeling solution and Pg. 3, Procedure, 1.1-1.9 and Pg. 4, Procedure, 4.1), and reading on Claim 40.

Tayi et al. does not teach a method comprising an isolation-labeling step consisting of: 
adding a sugar chain-isolating/releasing enzyme solution together with an acid-derived anionic surfactant to the solid phase in the container, thereby obtaining an isolated sugar chain in a liquid phase; 
and a labeling sub-step consisting of:  adding a labeling reagent to the isolated sugar chain in the liquid phase (precluding elution of the liquid phase containing the isolated sugar chain), thereby obtaining a labeled isolated sugar chain;
or wherein the amount of glycoprotein in in a range of 0.001-500 µg in the container, as required by Claim 40.

Abe et al. teaches a method of preparing a labeled glycan (sugar-chain) contained in a biological sample comprising:
(a) trapping a sugar chain in a sugar-trapping substance, which is a substance
for specifically trapping a sugar chain from a biological sample; 
(c) releasing/isolating the sugar chain from said sugar-trapping substance; and
(d) labeling the released sugar chain, wherein the processes (a), (c) and (d) are conducted sequentially in a single reaction vessel (thereby reading on the claimed limitation of a labeling sub-step of adding a labeling reagent to the isolated product which contains an isolated sugar chain without elution) (Pg. 6, Claim 1).

Abe et al. further teaches wherein the sugar-trapping substance may be a
substance having a hydrazide group (Pg. 4, Paragraph [0064]):

The reference further teaches wherein the releasing of step (c) is performed with
an acid, such as trifluoroacetic acid (Pg. 5, Paragraph [0068]-[0069)).

While Abe et al. may use “open” comprising language in the cited claim above,
the cited claim does not specifically require the presence of any additional component
or method step, as precluded by the “consisting of claim language of the instant Claim
40, “isolation-labeling step’.




Kannicht teaches that N-glycans (sugar chains) may be hydrolyzed from purified glycoproteins, serum glycoprotein mixtures or delipidated membrane fractions by chemical hydrolysis using hydrazine or enzymatic hydrolysis using PNGase F, and wherein while chemical deglycosylation may be an economical alternative, it is less suitable for analytical purposes as compared to enzymatic deglycosylation (Pg. 231, Lines 2-13).

The reference further demonstrates the use of trifluoroacetic acid in hydrolysis of glycoproteins to release glycans (Pg. 287, 3.3).

Magnelli et al. teaches a method for deglycosylating proteins, such as antibodies, with a dialyzable, non-cleavable, acid-derived, anionic surfactant and one or more glycosidases to form a deglycosylated antibody and glycan cleavage products (Pg. 2, Paragraph [0012] and Pg. 7, Paragraph [0097]), wherein the glycosidase is PNGase F (Pg. 6, Paragraph [0092]).

The reference further teaches wherein the method advantageously includes at least one of the following: (i) deglycosylation conditions that minimize oxidation, deamidation, and other unwanted chemical modifications of the protein or the glycans; (ii) deglycosylation conditions that do not interfere with downstream analysis using mass spectrometry; (iii) complete deglycosylation that results in elimination of bias towards certain species of glycans; (iv) rapid reaction conditions that are convenient and cost effective; (v) preservation of function of the deglycosylated proteins; 
(vi) degradation of protein into peptides with protease and deglycosylation with a glycosidase in a single step; (vii) use of reduced amounts of glycosidase in a reaction,
and (viii) availability of lyophilized reagents for deglycosylation suitable for adding to the glycosylated antibody (Pg. 5, Paragraph [0078]).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a labeled glycoprotein sugar chain/glycan from an antibody/glycoprotein of Tayi et al., whom teaches an isolation-labeling step wherein a sugar-chain isolating enzyme is added to the solid phase in a container comprising a solid-phase bound glycoprotein, eluting the hydrolyzed sugar chain/glycan (and thus precluded by the “consisting of language in Claim 40), and isolating and labeling the eluted glycan/sugar chain with 2-aminobanzamide; with the method of Abe et al. of releasing column-trapped sugar chain from a sugar-trapping substance and labeling the released sugar chain, wherein the processes are conducted sequentially in a single reaction vessel without elution, because this is no more than the application of a known technique (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling the released glycan in the same reaction vessel) to a known method (trapping glycoprotein, hydrolyzing glycoprotein to release glycan, eluting glycan and separately labeling glycan) ready for improvement to yield predictable results (trapping glycoprotein, hydrolyzing glycoprotein to release glycan and labeling glycan in the same reaction vessel).

With regard to the substitution of an enzymatic deglycosylation (such as with
PNGase) for the chemical (acid) deglycosylation of Abe et al., Kannicht teaches
that both methods are art-recognized equivalents for releasing glycans.  Those of
ordinary skill in the art would have been motivated to make this modification because:  1) it would eliminate the need for an elution/isolation step prior to glycan labeling as
required by Tayi et al. and 2) enzymatic deglycosylation is more suitable than
chemical deglycosylation for analytical methods.  There would have been a
reasonable expectation of success in making these modifications because all of the
references are reasonably drawn to the same field of endeavor, that is, the separation
and labeling of glycans from glycoprotein.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a labeled glycoprotein sugar chain from an antibody of Tayi et al. and Abe et al. which consists of an isolation sub-step of adding a sugar chain-isolating (PNGase F) to a solid phase of a container comprising antibody (glycoprotein) with the combination of the PNGase F with an acid-derived anionic surfactant as taught by Magnelli et al., because this would advantageously aid the enzymatic deglycosylation of the antibody.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Magnelli et al. teaches that the method advantageously includes at least one of the following benefits:  (i) deglycosylation conditions that minimize oxidation, deamidation, and other unwanted chemical modifications of the protein or the glycans; 
(ii) deglycosylation conditions that do not interfere with downstream analysis using mass spectrometry; (iii) complete deglycosylation that results in elimination of bias towards certain species of glycans; (iv) rapid reaction conditions that are convenient and cost effective; (v) preservation of function of the deglycosylated proteins; (vi) degradation of protein into peptides with protease and deglycosylation with a glycosidase in a single step; (vii) use of reduced amounts of glycosidase in a reaction, and (viii) availability of lyophilized reagents for deglycosylation suitable for adding to the glycosylated antibody.  There would have been a reasonable expectation of success in making this modification because all of the cited references are reasonable drawn to the same field of endeavor, that is, preparation and/or labeling of N-glycans from glycoprotein.

With regard to the amount of amount of glycoprotein in a range of 0.001-500 µg in the container of instant Claim 40, the Examiner notes that Tayi et al. discloses the addition of 50-100 µg of antibody (glycoprotein) into a container (column), thus anticipating the claimed concentration.  Alternatively, if the concentration of antibody does not directly correlate with the concentration of glycoprotein, the adjustment of the amount of glycoprotein in the container to within the claimed amounts/ranges would have been obvious because the determination of the optimal or workable ranges of the concentration of contained glycoprotein by routine experimentation and optimization of result effective variables is not inventive.  In this instance, the concentration of glycoprotein in the container is directly affected by the amount of glycoprotein added to the container. 
Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this modification in order to obtain the desired amount of glycoprotein.  There would have been a reasonable expectation of success in making this modification because the determination of the optimal or workable ranges of reagent components by routine experimentation was within the purview of the ordinary artisan prior to the effective filing date on the instant invention.

With regard to Claims 41-45, Tayi et al. teaches under heating conditions and in an open system (only bottom of column plugged) then adding a labeling reagent (2- aminobenzamide/2-AB, a protic/aprotic solvent [acetic acid and DMSO, which has a boiling point higher than the acetic acid] and the reducing agent sodium cyanoborohydride/NaBHaCN) to the isolated product in an eluted liquid phase, thereby obtaining a labeled product which contains a labeled substance of the sugar chain (Pg. 2, Figure 1 and Column 2, 2-AB labeling solution and Pg. 3, Procedure, 1.1-1.9 and Pg. 4, Procedure, 4.1).

With regard to Claim 46, Tayi et al. teaches performing a solid-liquid separation (column filtration) step after the labeling step to obtain a separate liquid containing the labeled glycans/sugar-chains (Pg. 5, Lines 12-16).

With regard to Claim 47, Tayi et al. teaches an antibody sample (containing unpurified glycoprotein in cell culture supernatant, see Pg. 2, Column 2, Lines1-4).

Claim 48 is rejected under 35 U.S.C. § 103 as being unpatentable over Tayi et al. (06/22/2015), of record, in view of Abe et al. (US 2011/0046364 A1), as evidenced by Kannicht (2008) and Magnelli et al. (US 2015/0346194 A1), all of record, and further in view of Ruhaak et al. (WO 2011/038873 A1), cited in the IDS.

The teachings of Tayi et al, Abe et al, Kannicht and Magnelli et al. were discussed above.

None of the above references taught a method wherein the reducing agent is picoline borane, as required by Claim 43.

Ruhaak et al. (WO 2011/038873 A1) teaches that a common reducing agent for
reductive amination of carbohydrate is sodium cyanoborohydride which is toxic when
hydrolyzed and may be too strong a reducing agent (Pg. 2, Lines 25-33).

The reference further teaches that 2-picoline borane (or 2-PB) is particularly
effective for reductive amination of carbohydrate with improved conversion and/or
selectivity and reduced toxicity compared to sodium cyanoborohydride (Pg. 3, Lines 5-
19).




It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Tayi et al., Abe et al.,
Kannicht and Magnelli et al. for preparing a labeled glycoprotein sugar chain comprising the use of the reducing agent sodium cyanoborohydride to substitute for the 2-PB reducing agent as taught by Ruhaak et al. because the reference teaches that
they are art-recognized equivalent reducing agents.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution because Ruhaak et al. teaches that 2-PB is particularly effective for reductive amination of carbohydrate with improved conversion and/or selectivity and reduced toxicity compared to sodium cyanoborohydride.  There would have been a reasonable expectation of success in making this modification because both reducing agents are known in the art for the same purpose of the reductive amination of carbohydrate.

Response to Arguments

Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 




The Applicant argues that the amendments to Claim 40 make clear the input and output of the labeling sub-step.  Applicant notes that the isolated product obtained in the isolation sub-step and labeling agent are the input and at least the labeled product and glycoprotein captured by the solid phase are the output.  Applicant further indicates that the relationship between the isolated product and the labeled product has been clarified (Remarks, Pg. 5, Lines 17-21).

This is not found to be persuasive for the following reasons, the claim recites “a labeling sub-step of adding a labeling reagent to the isolated product in the liquid phase in the container, thereby obtaining a labeled product which contains a labeled substance of the sugar chain, such that the container contains at least the labeled product and the glycoprotein captured by the solid phase”.  It is unclear if the isolated product and labeled product are the same compound, if the labeled product and labeled substance of the sugar chain are the same thing or not or if the labeled substance of the sugar chain has other components.  The Examiner interprets the claim as requiring an input of sugar-chain comprising glycoprotein bound to a solid-phase, sugar-chain isolating enzyme solution and surfactant and labeling agent, all into the same container.  There is no “output” as no component is ever removed from the container.  Through the process steps however, sugar chain is released from the solid-phase bound glycoprotein into the liquid media in the container and then labeled.  For reasons of record set forth above, the Examiner maintains that the claimed process steps are obvious in view of the cited prior art.

The Applicant cites the Arguments filed 06/29/2022, noting that Tayi et al. is drawn to a method of isolating and quantifying both antibody (glycoprotein) and glycan (sugar chain) concentrations in a single analysis performed right after the enzymatic digestion step.  Applicant notes that even if the antibody measurement step is not performed, the rest of the steps and sequence remain the same and require recovery of glycan away from the glycoprotein before labeling to avoid background interference from the antibody.  Applicant asserts that if Tayi were modified to perform the labeling before recovery of the glycans from the antibody it would contradict the purpose and principle of Tayi (Remarks, Pg. 5, Lines 7-22).

This is not found to be persuasive for the following reasons, Applicant has provided no evidence or citation from the Tayi et al. reference to support the allegation that the isolating of glycan away from the glycoprotein antibody must be performed to “avoid contamination with labeling agents from the antibody portion”.  Further, there is no indication or evidence that labeling the glycans in the presence of bound glycoprotein would necessarily render impossible the intended purpose of the reference of isolating and quantifying glycans and/or glycoprotein.  Further, even if the labeling agent from the antibody portion were to “contaminate” or interfere with the labeling of the isolated sugar chain, the claims do not require that the analysis of the labeled sugar-chain and antibody occur in the same container and therefore a further separation step of the two labeled components would preclude any labeling “contamination” or interference.

The Applicant argues that the combination of Tayi et al. and Abe et al. is rendered moot because none of the reference teaches the claimed labeling substep.  Applicant notes that Tayi requires compete recovery of glycans prior to labeling and never produces an isolated product containing both labeled product (sugar chain) and glycoprotein captured by the solid phase.  Applicant notes that Abe is drawn to the capture of glycans already isolated from glycoprotein also never produces an isolated product containing both labeled product (sugar chain) and glycoprotein captured by the solid phase (Remarks, Pg. 6, Lines 4-20).

This is not found to be persuasive for the following reasons, the Examiner maintains that the combination of the cited references makes obvious the claimed invention for reasons of record set forth in the prior action and above.  The Examiner notes that Tayi et al. does produce an isolated sugar chain in a vessel/container containing bound glycoprotein, albeit the sugar chain has not been labeled.  This deficiency is remedied by combination with Abe whom teaches that bound sugar chain may be released into a container and labeled in the same container.  While it is true that each reference by itself does not anticipate the claimed invention, the combination of the references makes obvious the claimed invention.




The Applicant argues that Kannicht and Magnelli do not remedy the alleged deficiencies of Tayi and Abe, the cited references do not teach the claimed invention and there is no suggestion or motivation to modify Tayi in view of Abe to arrive at the claimed invention as modifying Tayi would render it unsuitable for its intended purpose (Remarks, Pg. 6, Lines 21-27 and Pg. 7, Lines 1-17).

This is not found to be persuasive for the following reasons, the Examiner maintains that the combination of the cited references makes obvious the claimed invention for reasons of record set forth in the prior action and above.  Applicant has provided no evidence to support the allegation that modifying Tayi in view of Abe would render impossible the quantification of antibody and glycan concentrations in a single analysis, especially as the claims do not require that there be no separation of the two components prior to analysis.  The Examiner maintains that those of ordinary skill in the art would have been motivated to make this modification of Tayi in view of Abe because it would eliminate the need for an elution/isolation step prior to glycan labeling.

The Applicant argues that Ruhaak does not remedy the alleged deficiencies of Tayi  and Abe (Remarks, Pg. 7, Lines 25-27).

This is not found to be persuasive for the reasoning provided both in the prior action and above.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        08/25/2022